UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x

SOFYA SARAH MCCARTHY,

                          Plaintiff,

                 -against-                                            ORDER
                                                                21-CV-2037 (RPK) (LB)
NEFESH ACADEMY,

                           Defendant.
----------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        Pro se plaintiff Sofya Sarah McCarthy filed this action against Nefesh Academy. See

Compl. at 2 (Dkt. #1). Her complaint alleges that she was “deprived of an education” when she

“made attempts to attend college,” but her “applications were never sen[t].” Id. at 4. She states

that school officials asked her to “reconsider [college] and get marr[ied] instead.” Ibid. She also

alleges that school officials suspended her sister from school for two weeks “because the school

said she was lesbian.” Ibid.

        Plaintiff’s complaint is dismissed for lack of subject-matter jurisdiction. A district court

has “an independent obligation to determine whether subject matter jurisdiction exists, even in the

absence of a challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006)

(citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)); see Fed. R. Civ. P. 12(h)(3).

Federal jurisdiction requires a federal question, 28 U.S.C. § 1331, or diversity of citizenship in a

case arising under state law in which the amount in controversy exceeds $75,000, id. § 1332.

Plaintiff has not alleged a violation of her rights under federal law. And she has not pleaded

diversity of citizenship.       Indeed, her complaint lists New York addresses for both parties.

See Compl. at 2-3.



                                                        1
        Plaintiff is advised that, in addition to establishing subject-matter jurisdiction, any amended

complaint must comply with the requirement of Rule 8(a) of the Federal Rules of Civil Procedure

that the complaint contain “a demand for the relief sought.” Plaintiff’s complaint does not

articulate a request for relief.

        Lastly, any amended complaint plaintiff files on her own behalf must be accompanied by

an affirmation that plaintiff is at least eighteen years old. Plaintiff asserted she was “a minor

student” in her application to proceed in forma pauperis, see Mot. for Leave to Proceed in Forma

Pauperis at 1 (Dkt. #2), but “[a] minor . . . normally lacks the capacity to bring suit for [her]self,”

Berrios v. New York City Hous. Auth., 564 F.3d 130, 134 (2d Cir. 2009); see N.Y. C.P.L.R. § 1201

(stating that an “infant” cannot appear on her own behalf); Fed. R. Civ. P. 17(b)(1) (stating that an

individual capacity to sue is determined “by the law of the individual’s domicile.”). Accordingly,

if plaintiff seeks to proceed pro se on an amended complaint, she must affirm on the record that

she is at least eighteen years old.

                                          CONCLUSION

        Plaintiff’s complaint is dismissed without prejudice. The Court grants plaintiff thirty days

to file an amended complaint that conforms with Rule 8(a) of the Federal Rules of Civil Procedure

and provides a basis for subject matter jurisdiction. Any amended complaint must be captioned

“Amended Complaint,” and bear the same docket number as this order. Plaintiff is advised that

any amended complaint will completely replace, not supplement, her prior pleading. Further

proceedings are stayed for 30 days. If plaintiff does not file an amended complaint within the time

allotted, judgment will enter dismissing this action without prejudice. Although Plaintiff paid the

filing fee to commence this action, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal would not be taken in good faith and therefore in forma pauperis status is denied for purpose



                                                  2
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         SO ORDERED.

                                            /s/ Rachel Kovner
                                           RACHEL P. KOVNER
                                           United States District Judge

Dated:        July 15, 2021
              Brooklyn, New York




                                              3
